


Exhibit 10.2

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT dated as of May 11, 2009 (the
“Amendment”) is entered into among Georgia Gulf Corporation, a Delaware
corporation (“GGC”), Royal Group, Inc. (formerly known as Royal Group
Technologies Limited), a Canadian federal corporation (the “Canadian Borrower”;
together with GGC, the “Borrowers”), the Guarantors, the Lenders party hereto,
Bank of America, National Association, as Domestic Administrative Agent and Bank
of America, National Association acting through its Canada branch, as Canadian
Administrative Agent.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrowers, the Guarantors, the Lenders, Bank of America, National
Association, as Domestic Administrative Agent, Domestic Collateral Agent and
Domestic L/C Issuer, Bank of America, National Association acting through its
Canada branch, as Canadian Administrative Agent, Canadian Collateral Agent and
Canadian L/C Issuer and The Bank of Nova Scotia, as Canadian Swing Line Lender
entered into that certain Credit Agreement dated as of October 3, 2006 (as
amended from time to time, the “Credit Agreement”); and

 

WHEREAS, GGC has requested that the Lenders amend the Credit Agreement as set
forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.               Amendments.

 

(a)           The following definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:

 

“April 15 Interest Payments” means the interest payments due on April 15, 2009
under the 2006 Senior Notes and the 2006 Senior Subordinated Notes.

 

“Cutoff Date” has the meaning specified in Section 6.07.

 

“Waiver/Forbearance Agreement” has the meaning specified in Section 6.07.

 

(b)           The first sentence of Section 6.07 of the Credit Agreement is
hereby amended by replacing the proviso at the end thereof with the following:

 

“; provided that neither (1) the failure of GGC or any Subsidiary to make the
April 15 Interest Payments nor (2) any cross-default occurring under the 2006
Senior Notes Documents, the 2006 Senior Subordinated Notes Documents or the 2003
Senior Notes Documents solely as a result of the failure to make the April 15
Interest Payments shall render inaccurate the foregoing representation unless
any portion of the April 15 Interest Payments remains unpaid on the earlier of
(such earlier date, the “Cutoff Date”)

 

--------------------------------------------------------------------------------


 

(x) the first date on which holders of 25% or more of the aggregate principal
amount of the outstanding 2006 Senior Notes, 2006 Senior Subordinated Notes or
2003 Senior Notes shall have the right (after giving effect to any amendment,
waiver and/or forbearance agreements (each a “Waiver/Forbearance Agreement”)
then in effect) to accelerate (or to instruct the applicable trustee to
accelerate) the Indebtedness under the 2006 Senior Notes, the 2006 Senior
Subordinated Notes or the 2003 Senior Notes, respectively, or to exercise (or to
instruct the applicable trustee to exercise) any other remedies against the
Company or any of its Subsidiaries as a result of the Company’s failure to make
the April 15 Interest Payments and (y) June 15, 2009.”

 

(c)           Section 7.04 of the Credit Agreement is hereby amended by
replacing the proviso at the end thereof with the following:

 

“; provided that the failure of any Loan Party to make the April 15 Interest
Payments shall not constitute a breach of this covenant unless any portion of
the April 15 Interest Payments remains unpaid on the Cutoff Date.”

 

(d)           Section 9.01(f)(i)(A) of the Credit Agreement is hereby amended by
replacing the parenthetical immediately following the word “due” with the
following parenthetical:

 

“(or, in the case of the April 15 Interest Payments, prior to the Cutoff
Date)”.  For avoidance of doubt, it is understood and agreed that the failure to
have made any such payment prior to the Cutoff Date shall not constitute a
Default.

 

(e)           Section 9.01(f)(i)(B) of the Credit Agreement is hereby amended
by:

 

(i)            inserting “(except, with respect to the 2006 Senior Notes, the
2006 Senior Subordinated Notes or the 2003 Senior Notes, after giving effect to
any Waiver/Forbearance Agreement then in effect)” immediately following “the
effect of which default or other event”; and

 

(ii)           inserting the following proviso immediately following “demanded”
at the end thereof:

 

“; provided that, solely with respect to a default or other event that permits a
trustee on behalf of the holders or beneficiaries of the 2006 Senior Notes, the
2006 Senior Subordinated Notes or the 2003 Senior Notes to cause, with the
giving of notice if required, the applicable Indebtedness to be demanded or to
become due and payable, if such default or other event results solely from the
failure of GGC or any Subsidiary to make the April 15 Interest Payments, then
such default or other event shall not constitute an Event of Default pursuant to
this Section 9.01(f)(i)(B) unless (x) any portion of the April 15 Interest
Payments remains unpaid on the Cutoff Date or (y) such trustee shall have
caused, with the giving of notice if required, the applicable Indebtedness to be
demanded or to become due and payable”

 

(f)            Section 9.01(n) of the Credit Agreement is hereby amended by
adding the following proviso at the end thereof:

 

“; provided that the occurrence of an “Event of Default” under, and as defined
in, the 2003 Senior Notes Documents that results solely from the failure of GGC
or any Subsidiary to make the April 15 Interest Payments (including, for the
avoidance of doubt,

 

2

--------------------------------------------------------------------------------


 

pursuant to any cross-default provision) shall not constitute an Event of
Default pursuant to this Section 9.01(n) unless any portion of the April 15
Interest Payments remains unpaid on the Cutoff Date.”

 

(g)           Section 9.01(o) of the Credit Agreement is hereby amended by
adding the following proviso at the end thereof:

 

“; provided that the occurrence of an “Event of Default” under, and as defined
in, the 2006 Senior Notes Documents that results solely from the failure of GGC
or any Subsidiary to make the April 15 Interest Payments (including, for the
avoidance of doubt, pursuant to any cross-default provision) shall not
constitute an Event of Default pursuant to this Section 9.01(o) unless any
portion of the April 15 Interest Payments remains unpaid on the Cutoff Date.”

 

(h)           Section 9.01(p) of the Credit Agreement is hereby amended by
adding the following proviso at the end thereof:

 

“; provided that the occurrence of an “Event of Default” under, and as defined
in, the 2006 Senior Subordinated Debt Documents that results solely from the
failure of GGC or any Subsidiary to make the April 15 Interest Payments
(including, for the avoidance of doubt, pursuant to any cross-default provision)
shall not constitute an Event of Default pursuant to this Section 9.01(p) unless
any portion of the April 15 Interest Payments remains unpaid on the Cutoff
Date.”

 

Section 2.               Conditions Precedent.  This Amendment shall be
effective upon satisfaction of the following conditions precedent (the date on
which such conditions have been satisfied, the “Amendment Effective Date”):

 

(a)           Receipt by the Domestic Administrative Agent of counterparts of
this Amendment duly executed by the Borrowers, the Guarantors, the Required
Lenders, the Required Domestic Revolving Lenders, the Required Canadian
Revolving Lenders and Bank of America, N.A., as Administrative Agent;

 

(b)           Receipt by the Domestic Administrative Agent (i) for the account
of (x) each Lender that has the right under the Credit Agreement to approve this
Amendment and that has executed this Amendment on or prior to 3:00 p.m., New
York City time, on May 11, 2009 and (y) each other Lender that has the right
under the Credit Agreement to approve this Amendment and that has not been given
the opportunity to access this Amendment and consent thereto (each of the
Lenders described in the foregoing clauses (x) and (y) a “Consenting Lender”), a
fee equal to 0.05% of the aggregate amount of each such Consenting Lender’s (A)
Canadian Revolving Commitment, (B) Canadian Swing Line Commitment, (C) Domestic
Revolving Commitment and (D) portion of the Term Loan outstanding and (ii) any
fees and expenses of the Administrative Agents (including reasonable attorneys’
fees of the Administrative Agents) in connection with the Loan Documents;

 

(c)           Receipt by BAS of all fees, expenses and other amounts that have
become due and payable to BAS, in its capacity as arranger of the Amendment, on
or prior to the Amendment Effective Date pursuant to that certain letter
agreement dated as of May 6, 2009 between GGC and BAS; and

 

3

--------------------------------------------------------------------------------


 

(d)           Receipt by any Administrative Agent of such other documents,
instruments, agreements and information as reasonably requested by such
Administrative Agent.

 

Section 3.               Release.

 

(a)           Each Loan Party and its respective successors, assigns and legal
representatives (collectively, the “Releasors”), releases, acquits and forever
discharges each Administrative Agent and each Lender (collectively, the “Lender
Parties”), and their respective subsidiaries, parents, affiliates, officers,
directors, employees, agents, attorneys, advisors, successors and assigns, both
present and former (collectively, the “Lender Party Affiliates”), from any and
all manner of losses, costs, defenses, damages, liabilities, deficiencies,
actions, causes of action, suits, debts, controversies, damages, judgments,
executions, claims, demands and out-of-pocket expenses whatsoever, asserted or
unasserted, known or unknown, foreseen or unforeseen, in contract, tort, law or
equity (generically, “Claims”), that any Releasor has or may have against any of
the Lender Parties and/or the Lender Party Affiliates by reason of any action,
failure to act, event, statement, accusation, assertion, matter or thing
whatsoever arising from or based on facts occurring prior to the Amendment
Effective Date that arises out of or is connected to the Loan Documents, the
Loans and the Letters of Credit, including but not limited to any Claims or
defense that relates to, in whole or in part, directly or indirectly:  (i) the
Credit Agreement or any other Loan Document or the transactions contemplated
thereby; (ii) the making of any Loans or issuance of Letters of Credit under the
Loan Documents; (iii) any actual or proposed use by the Loan Parties of the
proceeds of the Loans or Letters of Credit; (iv) any actions or omissions of any
Lender Party or Lender Party Affiliate in connection with the initiation or
continuing exercise of any right or remedy contained in the Loan Documents at
law or in equity; (v) the making or administration of the Loans, including
without limitation, any such claims and defenses based on fraud, mistake,
duress, usury or misrepresentation, or any other claim based on so-called
“lender liability theories”; (vi) any covenants, agreements, duties or
obligations set forth in the Loan Documents; (vii) lost profits, (viii) loss of
business opportunity, (ix) increased financing costs, (x) increased legal or
other administrative fees or (xi) damages to business reputation.

 

(b)           Each Loan Party, on behalf of itself and its successors, assigns,
and other legal representatives, hereby unconditionally and irrevocably agrees
that it will not sue any Lender Party or Lender Party Affiliate on the basis of
any Claim released, remised and discharged by such Loan Party pursuant to this
Section 3.  If any Loan Party or any of their respective successors, assigns or
other legal representatives violates the foregoing covenant, each Loan Party,
for itself and its successors, assigns and legal representatives, agrees to pay,
in addition to such other damages as any Lender Party or Lender Party Affiliate
may sustain as a result of such violation, all reasonable and documented
attorneys’ fees and costs incurred by any Lender Party or Lender Party Affiliate
as a result of such violation.

 

Section 4.               Miscellaneous.

 

(a)           GGC shall deliver to the Administrative Agent copies of each
Waiver/Forbearance Agreement immediately upon the effectiveness thereof, and
agrees that its failure to do so within two days after the effectiveness thereof
shall constitute an Event of Default.

 

(b)           The Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.

 

4

--------------------------------------------------------------------------------


 

(c)           Each Guarantor (a) acknowledges and consents to all of the terms
and conditions of this Amendment, (b) affirms all of its obligations under the
Loan Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.

 

(d)           The Borrowers and the Guarantors hereby represent and warrant as
follows:

 

(i)            Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.

 

(ii)           This Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

(iii)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.

 

(e)           The Loan Parties represent and warrant to the Lenders that after
giving effect to this Amendment (i) the representations and warranties of the
Loan Parties set forth in Article VI of the Credit Agreement and in each other
Loan Document are true and correct in all material respects as of the date
hereof and will be true and correct in all material respects as of the Amendment
Effective Date with the same effect as if made on and as of such dates, except
to the extent such representations and warranties expressly relate solely to an
earlier date and (ii) no event has occurred and is continuing which constitutes
a Default or an Event of Default.

 

(f)            Each Loan Party hereby ratifies and confirms the security
interest in and to all Collateral granted to the Collateral Agent pursuant to
the Collateral Documents and the perfected, first priority status of such
security interest as set forth therein (subject only to liens which are
permitted by the terms of the Loan Documents to be prior to the Lien of the
Collateral Agent).

 

(g)           In the event that the Amendment Effective Date occurs during the
period beginning at 5:00 p.m. on May 11, 2009 through and including the day
preceding the Cutoff Date, the Lenders hereby waive, solely during the period
beginning at 5:00 p.m. on May 11, 2009 through and including the Amendment
Effective Date, any Event of Default under Section 9.01(f), 9.01(n), 9.01(o) or
9.01(p) of the Credit Agreement arising solely from the Company’s failure to
make the April 15 Interest Payments.  The waiver granted pursuant to this
Section 4(f) shall be limited precisely as written, and shall not extend to any
Default or Event of Default under any other provision of the Credit Agreement.

 

(h)           This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

5

--------------------------------------------------------------------------------


 

(i)            THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWERS:

 

GEORGIA GULF CORPORATION,

 

 

a Delaware corporation, as a Borrower and, with
respect to the Canadian Obligations, as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:

Gregory Thompson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

ROYAL GROUP, INC. (formerly known as
ROYAL GROUP TECHNOLOGIES
LIMITED), a Canadian federal corporation, as a
Borrower

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:

Gregory Thompson

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

DOMESTIC GUARANTORS:

 

GEORGIA GULF CHEMICALS & VINYLS,
LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

 

Name: Gregory Thompson

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

GEORGIA GULF LAKE CHARLES, LLC, a
Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

 

Name: Gregory Thompson

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

GREAT RIVER OIL & GAS
CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

 

Name: Gregory Thompson

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

ROME DELAWARE CORP., a Delaware
corporation

 

 

 

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

 

Name: Gregory Thompson

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

ROYAL PLASTICS GROUP (U.S.A.)
LIMITED, a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

 

Name: Gregory Thompson

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

 

PLASTIC TRENDS, INC., a Michigan
corporation

 

 

 

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

 

Name: Gregory Thompson

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

ROYAL OUTDOOR PRODUCTS, INC., an
Indiana corporation

 

 

 

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

 

Name: Gregory Thompson

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

ROYAL WINDOW AND DOOR PROFILES
PLANT 13 INC., a Pennsylvania corporation

 

 

 

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

 

Name: Gregory Thompson

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

ROYAL WINDOW AND DOOR PROFILES
PLANT 14 INC., a Washington corporation

 

 

 

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

 

Name: Gregory Thompson

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

ROYAL WINDOW COVERINGS (USA) L.P.,
a Texas limited partnership

 

 

 

 

 

By: NOVO MANAGEMENT, INC.,

 

 

a Nevada corporation, its Managing Partner

 

 

 

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

 

Name: Gregory Thompson

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------

 

 

ROYAL MOULDINGS LIMITED, a Nevada
corporation

 

 

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

 

 

 

 

ROYAL GROUP SALES (USA) LIMITED., a
Nevada Corporation

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

CANADIAN GUARANTORS:

ROME ACQUISITION HOLDING CORP., a
Nova Scotia unlimited liability company

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

 

 

 

 

6632149 CANADA INC.,

 

a Canadian federal corporation

 

 

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

 

 

ALAIN CÔTÉ, AS SOLE TRUSTEE OF THE
ROYBRIDGE FINANCING TRUST/LA
FIDUCIE DE FINANCEMENT
ROYBRIDGE,

 

a trust formed under the laws of the Province of
Quebec

 

 

 

 

 

/s/ Alain Côté

 

Name: Alain Côté

 

--------------------------------------------------------------------------------


 

DOMESTIC

BANK OF AMERICA, N.A.

ADMINISTRATIVE AGENT:

as Domestic Administrative Agent and

 

Domestic Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Kevin M. Behan

 

Name:

Kevin M. Behan

 

Title:

SVP

 

 

 

 

 

 

CANADIAN

BANK OF AMERICA, N.A.

ADMINISTRATIVE AGENT

acting through its Canada branch, as Canadian
Administrative Agent and Canadian Collateral
Agent

 

 

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

Name:

Medina Sales de Andrade

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

LENDERS

 

[LENDER]

AND L/C ISSUERS:

 

as a Lender and a [Domestic] [Canadian] L/C
Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin M. Behan

 

 

 

Name:

Kevin M. Behan

 

 

 

Title:

SVP

 

 

 

 

 

ABN AMRO BANK, N.V.

 

AMERIPRISE CERTIFICATE COMPANY

as a Canadian Revolving Lender

 

as a Lender

 

 

 

 

 

By:

/s/ David W. Stack

 

By:

/s/ Robin C. Stancil

Name:

David W. Stack

 

Name:

Robin C. Stancil

Title:

Senior Vice President

 

Title:

Assistant Vice President

 

 

 

 

 

By:

/s/ Parker H. Douglas

 

 

 

Name:

Parker H. Douglas

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

AMMC CLO III, LIMITED

 

AMMC CLO IV, LIMITED

By: American Money Management Corp.,

 

By: American Money Management Corp., as

       as Collateral Manager as a Lender

 

       Collateral Manager as a Lender

 

 

 

 

 

By:

/s/ David P. Meyer

 

By:

/s/ David P. Meyer

Name:

David P. Meyer

 

Name:

David P. Meyer

Title:

Senior Vice President

 

Title:

Senior Vice President

 

 

 

 

 

AMMC CLO VI, LIMITED

 

AMMC VII, LIMITED

By: American Money Management Corp.,

 

By: American Money Management Corp., as

       as Collateral Manager as a Lender

 

       Collateral Manager as a Lender

 

 

 

 

 

By:

/s/ David P. Meyer

 

By:

/s/ David P. Meyer

Name:

David P. Meyer

 

Name:

David P. Meyer

Title:

Senior Vice President

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

AMMC VIII, LIMITED

 

APOSTLE LOOMIS SAYLES SENIOR

By: American Money Management Corp.,

 

LOAN FUND as a Lender

       as Collateral Manager as a Lender

 

 

 

 

 

 

By:

Please See Following Page:

By:

/s/ David P. Meyer

 

Name:

 

Name:

David P. Meyer

 

Title:

 

Title:

Senior Vice President

 

 

 

 

 

 

APOSTLE LOOMIS SAYLES SENIOR
LOAN FUND, As Lender

 

 

 

By: Loomis, Sayles & Company, L.P.

 

 

 

       Its Investment Manager

 

 

 

By: Loomis, Sayles & Company, Incorporated

 

 

 

       Its General Partner

 

 

 

 

 

 

 

 

By:

/s/ John R. Bell

 

 

 

Name:

John R. Bell

 

 

 

Title:

Vice President

 

 

 

 

 

ARIZONA STATE RETIREMENT
SYSTEM BY: PYRAMIS GLOBAL
ADVISORS TRUST COMPANY, AS
INVESTMENT MANAGER UNDER
POWER OF ATTORNEY as a Lender

 

THE ASSETS MANAGEMENT
COMMITTEE OF THE COCA-COLA
COMPANY MASTER RETIREMENT
TRUST, BY: PYRAMIS GLOBAL
ADVISORS TRUST COMPANY, AS

 

 

 

INVESTMENT MANAGER UNDER

By:

/s/ David Censorio

 

POWER OF ATTORNEY as a Lender

Name:

David Censorio

 

 

 

Title:

VP

 

By:

/s/ David Censorio

 

 

 

Name:

David Censorio

BABSON CLO LTD. 2004-I

 

Title:

VP

BABSON CLO LTD. 2005-I

 

 

 

BABSON CLO LTD. 2005-II

 

BALTIC FUNDING LLC as a Lender

BABSON CLO LTD. 2005-III

 

 

 

BABSON CLO LTD. 2006-II

 

By:

/s/ Tara E. Kenny

BABSON CLO LTD. 2007-I

 

Name:

Tara E. Kenny

SAPPHIRE VALLEY CDO I, LTD.

 

Title:

Assistant Vice President

SUFFIELD CLO, LIMITED as Lenders

 

 

 

By: Babson Capital Management LLC as

 

BANK OF AMERICA, N.A.

Collateral Manager

 

acting through its Canada branch, as a Lender
and a Canadian L/C Issuer

By:

/s/ Geoffrey Takacs

 

 

 

Name:

Geoffrey Takacs

 

By:

/s/ Medina Sales de Andrade

Title:

Director

 

Name:

Medina Sales de Andrade

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

MAPLEWOOD (CAYMAN) LIMITED as a
Lender

 

THE BANK OF NOVA SCOTIA as a Lender
and a Canadian L/C Issuer

By: Babson Capital Management LLC as

 

 

 

Investment Manager

 

By:

/s/ Mark Vigil

 

 

 

Name:

Mark Vigil

By:

/s/ Geoffrey Takacs

 

Title:

Managing Director, Special Accounts

Name:

Geoffrey Takacs

 

Management

Title:

Director

 

 

 

 

 

 

BANK OF TOKYO-MITSUBISHI UFJ

JFIN CLO 2007 LTD. as a Lender

 

TRUST COMPANY as a Lender and a

By: Jefferies Finance LLC as Collateral

 

Domestic L/C Issuer

Manager

 

 

 

 

 

 

By:

/s/ David Noda

By:

/s/ Andrew Lennon

 

Name:

David Noda

Name:

Andrew Lennon

 

Title:

VP and Manager

Title:

Director

 

 

 

 

 

 

 

 

BASSO MULTI-STRATEGY HOLDING

 

BROWNSTONE PARTNERS

FUND LTD. as a Lender

 

CATALYST MASTER FUND, LTD. as a

 

 

 

Lender

 

By:

/s/ Joseph J. Schultz

 

By: Brownstone Asset Management, LP

Name:

Joseph J. Schultz

 

 

 

Title:

Chief Operating Officer

 

By:

/s/ David Zornitsky

 

 

 

Name:

David Zornitsky

 

 

 

Title:

CFO

 

 

 

 

 

CARLYLE HIGH YIELD PARTNERS
2008-1, LTD. as a Lender

 

CARLYLE HIGH YIELD PARTNERS IV,
LTD. as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

By:

/s/ Linda Pace

Name:

Linda Pace

 

Name:

Linda Pace

Title:

Managing Director

 

Title:

Managing Director

 

 

 

 

 

CARLYLE HIGH YIELD PARTNERS IX,
LTD. as a Lender

 

CARLYLE LOAN INVESTMENT LTD., as a
Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

By:

/s/ Linda Pace

Name:

Linda Pace

 

Name:

Linda Pace

Title:

Managing Director

 

Title:

Managing Director

 

 

 

 

 

CENTURION CDO VI, LTD.

 

CENTURION CDO VII, LIMITED

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as Collateral
Manager as a Lender

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

--------------------------------------------------------------------------------


 

CENTURION CDO 8, LIMITED

 

CENTURION CDO 9, LTD.

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as Collateral
Manager as a Lender

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

 

 

 

 

CENT CDO 10 LIMITED

 

CENT CDO XI, LIMITED

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as Collateral
Manager as a Lender

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

 

 

 

 

 

 

 

CENT CDO 12 LIMITED

 

CENT CDO 14 LIMITED

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as Collateral
Manager as a Lender

 

 

 

 

 

By:

/s/ Robin C. Stanci

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

 

 

 

 

CENT CDO 15 LIMITED

 

CITIBANK, N.A. as a Lender and a Domestic

By: RiverSource Investments, LLC as

 

L/C Issuer

Collateral Manager as a Lender

 

 

 

 

 

By:

/s/ Brian Blessing

By:

/s/ Robin C. Stancil

 

Name:

Brian Blessing

Name:

Robin C. Stancil

 

Title:

Attorney-in-Fact

Title:

Director of Operations

 

 

 

 

 

 

 

 

COA CLO FINANCING LTD.

 

COMMONWEALTH OF

By: FS COA Management LLC, as Portfolio
Manager as a Lender

 

MASSACHUSETTS PENSION RESERVES
INVESTMENT MANAGEMENT BOARD,

 

 

 

BY: PYRAMIS GLOBAL ADVISORS

By:

/s/ John W. Fraser

 

TRUST COMPANY, AS INVESTMENT

Name:

John W. Fraser

 

MANAGER UNDER POWER OF

Title:

Manager

 

ATTORNEY as a Lender

 

 

 

 

 

 

 

 

By:

/s/ David Censorio

 

 

 

Name:

David Censorio

 

 

 

Title:

VP

 

--------------------------------------------------------------------------------


 

CONTINENTAL CASUALTY COMPANY

 

EATON VANCE CDO VII PLC

as a Lender

 

By: Eaton Vance Management

 

 

 

as Interim Investment Advisor as a Lender

By:

/s/ Marilou R. McGirr

 

 

 

Name:

Marilou R. McGirr

 

By:

/s/ Michael B. Botthof

Title:

Vice President and Assistant Treasurer

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

EATON VANCE CDO VIII, LTD.

 

EATON VANCE CDO IX LTD.

By: Eaton Vance Management

 

By: Eaton Vance Management

as Investment Advisor as a Lender

 

as Investment Advisor as a Lender

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

By:

/s/ Michael B. Botthof

Name:

Michael B. Botthof

 

Name:

Michael B. Botthof

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

EATON VANCE CDO X PLC

 

EATON VANCE FLOATING-RATE

By: Eaton Vance Management

 

INCOME TRUST

as Investment Advisor as a Lender

 

By: Eaton Vance Management

 

 

as Investment Advisor as a Lender

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

By:

/s/ Michael B. Botthof

Title:

Vice President

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

EATON INSTITUTIONAL SENIOR LOAN
FUND

 

EATON VANCE LOAN OPPORTUNITIES
FUND, LTD.

By: Eaton Vance Management

 

By: Eaton Vance Management

as Investment Advisor as a Lender

 

as Investment Advisor as a Lender

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

By:

/s/ Michael B. Botthof

Name:

Michael B. Botthof

 

Name:

Michael B. Botthof

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

EATON VANCE LIMITED DURATION
INCOME FUND

 

EATON VANCE SENIOR FLOATING-
RATE TRUST

By: Eaton Vance Management

 

By: Eaton Vance Management

as Investment Advisor as a Lender

 

as Investment Advisor as a Lender

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

By:

/s/ Michael B. Botthof

Name:

Michael B. Botthof

 

Name:

Michael B. Botthof

Title:

Vice President

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 

EATON VANCE SENIOR INCOME
TRUST

 

EATON VANCE SHORT DURATION
DIVERSIFIED INCOME FUND

By:

Eaton Vance Management

 

By:

Eaton Vance Management

 

as Investment Advisor as a Lender

 

 

as Investment Advisor as a Lender

 

 

 

By:

/s/ Michael B. Botthof

 

By:

/s/ Michael B. Botthof

Name:

Michael B. Botthof

 

Name:

Michael B. Botthof

Title:

Vice President

 

Title:

Vice President

 

 

 

EATON VANCE VT FLOATING-RATE
INCOME FUND

 

FIDELITY ADVISOR SERIES I: FIDELITY
ADVISOR FLOATING RATE HIGH

By:

Eaton Vance Management

 

INCOME FUND as a Lender

 

as Investment Advisor as a Lender

 

 

 

 

By:

/s/ Gary Ryan

By:

/s/ Michael B. Botthof

 

Name:

Gary Ryan

Name:

Michael B. Botthof

 

Title:

Assistant Treasurer

Title:

Vice President

 

 

 

 

 

FIDELITY ADVISOR SERIES I:
FIDELITY ADVISOR HIGH INCOME
ADVANTAGE FUND as a Lender

 

FIDELITY ADVISOR SERIES I: FIDELITY
ADVISOR LEVERAGED COMPANY
STOCK FUND as a Lender

 

 

 

By:

/s/ Gary Ryan

 

By:

/s/ Gary Ryan

Name:

Gary Ryan

 

Name:

Gary Ryan

Title:

Assistant Treasurer

 

Title:

Assistant Treasurer

 

 

 

FIDELITY CENTRAL INVESTMENT
PORTFOLIOS LLC: FIDELITY HIGH
INCOME CENTRAL FUND 2 as a Lender

 

FIDELITY SECURITIES FUND: FIDELITY
LEVERAGED COMPANY STOCK FUND as
a Lender

 

 

 

By:

/s/ Gary Ryan

 

By:

/s/ Gary Ryan

Name:

Gary Ryan

 

Name:

Gary Ryan

Title:

Assistant Treasurer

 

Title:

Assistant Treasurer

 

 

 

FIDELITY SUMMER STREET TRUST:
FIDELITY HIGH INCOME FUND as a

 

THE FOOTHILL GROUP, LLC as a Lender

Lender

 

By:

/s/ Dennis Ascher

 

 

Name:

Dennis Ascher

By:

/s/ Gary Ryan

 

Title:

Senior Vice President

Name:

Gary Ryan

 

 

Title:

Assistant Treasurer

 

 

 

--------------------------------------------------------------------------------


 

GALAXY X CLO, LTD.

 

GALLATIN CLO II 2005-1 LTD.

By: AIG Global Investment Corp. As

Collateral Manager

 

By: UrsaMine Credit Advisors, LLC as its
Collateral Manager as a Lender

 

 

 

AIG-BANK LOAN FUND LTD.

 

By:

/s/ Niall Rosenzweig

By: AIG Global Investment Corp., Its

 

Name:

Niall Rosenzweig

Investment Manager

 

Title:

Principal

 

 

 

 

SUNAMERICA SENIOR FLOATING

RATE FUND, INC.

 

GALLATIN CLO III 2007-1 LTD. AS

ASSIGNEE

By: AIG-Global Investment Corp., Investment

Sub-Adviser

 

By: UrsaMine Credit Advisors, LLC as its
Collateral Manager as a Lender

 

 

 

AIG ANNUNITY INSURANCE

 

By:

/s/ Niall Rosenzweig

COMPANY

 

Name:

Niall Rosenzweig

By: AIG Global Investment Corp. Inc. Ts

 

Title:

Principal

Investment Advisor

 

 

 

 

 

By:

/s/ W. Jeffrey Baxter

 

 

Name:

W. Jeffrey Baxter

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

GALLATIN FUNDING I LTD.

 

GENERAL ELECTRIC CAPITAL

By: UrsaMine Credit Advisors, LLC as its

 

CORPORATION as a Lender

Collateral Manager as a Lender

 

 

 

 

By:

/s/ Rebecca A. Ford

By:

/s/ Niall Rosenzweig

 

Name:

Rebecca A. Ford

Name:

Niall Rosenzweig

 

Title:

Duly Authorized Signatory

Title:

Principal

 

 

 

 

 

GOLDMAN SACHS LENDING

 

GRAYSON & CO.

PARTNERS LLC as a Lender

 

By: Boston Management and Research as

 

 

Investment Advisor as a Lender

By:

/s/ Andrew Caditz

 

 

Name:

Andrew Caditz

 

By:

/s/ Michael B. Botthof

Title:

Vice President

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

GRAYSON CLO II 2004-1 LTD.

 

GULF STREAM-RASHINBAN CLO 2006-I

By: UrsaMine Credit Advisors, LLC as its

 

LTD

Collateral Manager as a Lender

 

By: Gulf Stream Asset Management LLC As

 

 

Collateral Manager (Sumitomo Deal)

By:

/s/ Niall Rosenzweig

 

 

Name:

Niall Rosenzweig

 

GULF STREAM-SEXTANT CLO 2006-I

Title:

Principal

 

LTD

 

 

 

By: Gulf Stream Asset Management LLC As

 

 

 

Collateral Manager

 

--------------------------------------------------------------------------------


 

 

 

GULF STREAM-SEXTANT CLO 2007-I

LTD

 

 

By: Gulf Stream Asset Management LLC As

Collateral Manager

 

 

 

 

 

GULF STREAM-COMPASS CLO 2007 LTD

 

 

By: Gulf Stream Asset Management LLC As

Collateral Manager

 

 

as a Lender

 

 

 

 

 

By:

/s/ Barry Love

 

 

Name:

Barry Love

 

 

Title:

Chief Credit Officer

 

 

 

 

 

 

HFR ED DISCOVERY MASTER TRUST

as a Lender

 

JPMORGAN CHASE BANK, N.A. as a Lender

and a Domestic L/C Issuer

By:

Brownstone Asset Management, LP, as

 

 

 

Trading Manager for HFR Ed Discovery

 

JPMORGAN CHASE BANK, N.A.,

 

Master Trust

 

TORONTO BRANCH

 

 

 

 

By:

/s/ David Zornitsky

 

By:

/s/ Stacey Haimes

Name:

David Zornitsky

 

Name:

Stacey Haimes

Title:

CFO

 

Title:

Executive Director

 

 

 

KATONAH III, LTD.

 

KATONAH IV, LTD.

By: Sankaty Advisors LLC as Sub-Advisors as

a Lender

 

By: Sankaty Advisors, LLC as Sub-Advisors

as a Lender

 

 

 

By:

/s/ Jeffrey Hawkins

 

By:

/s/ Jeffrey Hawkins

Name:

Jeffrey Hawkins

 

Name:

Jeffrey Hawkins

Title:

Managing Director

 

Title:

Managing Director

 

Chief Operating Officer

 

 

Chief Operating Officer

 

 

 

KS CAPITAL PARTNERS, L.P. as a Lender

and a [Domestic][Canadian] L/C Issuer

 

KS INTERNATIONAL, INC. as a Lender and

a [Domestic][Canadian] L/C Issuer

 

 

 

By:

/s/ Michael Jenal

 

By:

/s/ Michael Jenal

Name:

Michael Jenal

 

Name:

Michael Jenal

Title:

CFO

 

Title:

CFO

 

 

 

 

 

MALIBU CBNA Loan Funding LLC

 

 

as a Lender

 

 

 

 

 

By:

/s/ Adam Kaiser

 

 

Name:

Adam Kaiser

 

 

Title:

Attorney-in-fact

 

--------------------------------------------------------------------------------


 

LINCOLN S.A.R.L. – SOCIETE A

RESPONSIBILITE LIMITEE as a Lender

 

 

By:

HIGHBRIDGE LEVERAGED LOAN

 

 

 

PARTNERS MASTER FUND, LP. AS

 

 

 

PORTFOLIO MANAGER

 

 

 

 

 

By:

HIGHBRIDGE CAPITAL

 

 

 

MANAGEMENT, LLC AS TRADING

 

 

 

MANAGER

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD. as a

Lender

 

MORGAN STANLEY SENIOR FUNDING,

INC. as a Lender

 

 

 

By:

/s/ Leon Mo

 

By:

/s/ Su Yeo

Name:

Leon Mo

 

Name:

Su Yeo

Title:

Senior Vice President

 

Title:

Vice President

 

 

 

 

 

 

NAVIGARE FUNDING I CLO LTD

 

NAVIGARE FUNDING II CLO LTD

By: Navigare Partners LLC

 

By: Navigare Partners LLC

its collateral manager, as a Lender

 

as collateral manager, as a Lender

 

 

 

By:

/s/ Joel G. Serebransky

 

By:

/s/ Joel G. Serebransky

Name:

Joel G. Serebransky

 

Name:

Joel G. Serebransky

Title:

Managing Director

 

Title:

Managing Director

 

 

 

NAVIGARE FUNDING III CLO LTD

 

NEWSTART FACTORS, INC. as a Lender and

By: Navigare Partners LLC

 

a [Domestic] [Canadian] L/C Issuer

as collateral manager, as a Lender

 

 

 

 

By:

/s/ James Bennett

By:

/s/ Joel G. Serebransky

 

Name:

James Bennett

Name:

Joel G. Serebransky

 

Title:

President

Title:

Managing Director

 

 

 

 

 

PPM SHADOW CREEK FUNDING LLC as

 

PYRAMIS HIGH YIELD FUND, LLC, BY:  

a Lender

 

PYRAMIS GLOBAL ADVISORS TRUST

 

 

COMPANY, AS INVESTMENT MANAGER

By:

/s/ Tara E. Kenny

 

UNDER POWER OF ATTORNEY as a

Name:

Tara E. Kenny

 

Lender

Title:

Assistant Vice President

 

 

 

 

By:

/s/ David Censorio

 

 

Name:

David Censorio

 

 

Title:

VP

 

--------------------------------------------------------------------------------


 

RACE POINT IV CLO, LTD.

 

RIVERSOURCE LIFE INSURANCE

By:

Sankaty Advisors, LLC

 

COMPANY as a Lender

 

as Collateral Manager

 

 

as a Lender

 

By:

/s/ Robin C. Stancil

 

 

Name:

Robin C. Stancil

By:

/s/ Jeffrey Hawkins

 

Title:

Assistant Vice President

Name:

Jeffrey Hawkins

 

 

Title:

Managing Director

 

 

 

Chief Operating Officer

 

 

 

 

 

RIVERSOURCE STRATEGIC

ALLOCATION SERIES, INC. –

RIVERSOURCE STRATEGIC INCOME

ALLOCATION FUND as a Lender

 

SANKATY ADVISORS, LLC as Collateral

Manager for Castle Hill I – INGOTS, Ltd., as

Term Lender as a Lender

 

 

By:

/s/ Jeffrey Hawkins

By:

/s/ Robin C. Stancil

 

Name:

Jeffrey Hawkins

Name:

Robin C. Stancil

 

Title:

Managing Director

Title:

Assistant Vice President

 

 

Chief Operating Officer

 

 

 

 

 

 

 

SANKATY ADVISORS, LLC as Collateral

Manager for Castle Hill III CLO, Limited, as

Term Lender as a Lender

 

SANKATY ADVISORS, LLC as Collateral

Manager for Loan Funding XI LLC, As Term

Lender as a Lender

 

 

 

By:

/s/ Jeffrey Hawkins

 

By:

/s/ Jeffrey Hawkins

Name:

Jeffrey Hawkins

 

Name:

Jeffrey Hawkins

Title:

Managing Director

 

Title:

Managing Director

 

Chief Operating Officer

 

 

Chief Operating Officer

 

 

 

SANKATY ADVISORS, LLC as Collateral

Manager for Race Point CLO, Limited, as

Term Lender as a Lender

 

SANKATY ADVISORS, LLC as Collateral

Manager for Race Point II CLO, Limited, as

Term Lender as a Lender

 

 

 

By:

/s/ Jeffrey Hawkins

 

By:

/s/ Jeffrey Hawkins

Name:

Jeffrey Hawkins

 

Name:

Jeffrey Hawkins

Title:

Managing Director

 

Title:

Managing Director

 

Chief Operating Officer

 

 

Chief Operating Officer

 

 

 

SENIOR DEBT PORTFOLIO

 

SERVES 2006-1, Ltd.

By:

Boston Management and Research as

 

 

 

Investment Advisor as Lender

 

By:

/s/ Chris Kappas

 

 

 

PPM America, Inc., as Collateral Manager

By:

/s/ Michael B. Botthof

 

 

Chris Kappas

Name:

Michael B. Botthof

 

 

Managing Director

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

SYMPHONY CLO IV

 

TRALEE CDO I, LTD.,

as a Lender

 

as a Lender

By: Symphony Asset Management, LLC

 

 

 

 

By:

/s/ Joseph Matteo

By:

/s/ James Kim

 

Name:

Joseph Matteo

Name:

James Kim

 

Title:

Authorized Signatory

Title:

Associate Portfolio Manager

 

 

 

 

 

TRILOGY PORTFOLIO CO., LLC

 

WACHOVIA BANK, N.A. as a Lender

as a Lender

 

 

 

 

By:

/s/ C. Mark Hedrick

By:

/s/ Paul S. Greenberg

 

Name:

C. Mark Hedrick

Name:

Paul S. Greenberg

 

Title:

Managing Director

Title:

Principal

 

 

 

 

 

ZOHAR III, LIMITED

 

EACH OF THE ACCOUNTS LISTED ON 

as a Lender

 

ANNEX A, INDIVIDUALLY, AND

By:

Patriarch Partners XV, LLC, its Collateral

 

SEVERALLY NOT JOINTLY as a Lender:

 

Manager

 

·

WELLINGTON TRUST COMPANY, 

 

 

 

NATIONAL ASSOCIATION

By:

/s/ Lynn Tilton

 

 

MULTIPLE COMMON TRUST

Name:

Lynn Tilton

 

 

INVESTMENT FUNDS TRUST, 

Title:

Manager

 

 

OPPORTUNISTIC FIXED INCOME

 

 

 

ALLOCATION

 

 

·

 HISCOX INSURANCE COMPANY

 

 

 

(BERMUDA) LTD.

 

 

·

HISCOX SYNDICATE 33

 

 

·

WELLINGTON TRUST COMPANY,  

 

 

 

NATIONAL ASSOCIATION

 

 

 

MULTIPLE COMMON TRUST FUNDS

 

 

 

TRUST, OPPORTUNISTIC

 

 

 

INVESTMENT PORTFOLIO

 

 

 

 

 

By:

/s/ Robert J. Toner

 

 

Name:

Robert J. Toner

 

 

Title:

Vice President and Counsel

 

--------------------------------------------------------------------------------
